Citation Nr: 0609146	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  94-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 
1993, for the grant of service connection and the assignment 
of a 50 percent rating for depressive disorder, dysthymia, 
with post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than April 23, 
1993, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Esq.




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a June 2003 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appeal was remanded in April 2005.


FINDINGS OF FACT

1.  The original claim of entitlement to service connection 
for psychiatric disability was filed on January 10, 2003.  

2.  The original claim of entitlement to TDIU was filed on 
April 23, 1993. 

3.  Entitlement to TDIU, service connection for depressive 
disorder, dysthymia, with PTSD, and the assignment of a 50 
percent rating for such disability, was not met within one 
year before April 23, 1993.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 23, 
1993, are not met for the grant of service connection for 
depressive disorder, dysthymia, with PTSD, or the assignment 
of an initial 50 percent rating therefor, or the grant of 
TDIU.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

In June 2003, the RO granted service connection for 
depressive disorder, dysthymia, with PTSD, as secondary to 
service-connected residuals of shell fragment wound to the 
left foot, and assigned an initial 50 percent rating 
therefor, effective April 23, 1993.  The same rating decision 
granted TDIU, effective April 23, 1993, the date on which the 
TDIU claim was filed.  

In essence, the veteran, through his counsel, contends that 
the grant of service connection for the psychiatric 
disability, assignment of a 50 percent rating therefor, and 
the grant of TDIU, should all begin on May 30, 1992, the date 
on which the Social Security Administration (SSA) determined 
was the date of onset of disability and unemployability based 
on depression and left foot disability.  The argument is 
that, because the veteran has been determined unemployable, 
as the SSA defines unemployability, as of May 30, 1992, based 
on the two disabilities now attributed to service (as of the 
SSA determination, service connection was not in effect for 
psychiatric disability), it is "factually ascertainable that 
an increase in disability" occurred in May 1992, and, given 
the date of filing of the TDIU claim in April 1993, within 
one year thereafter, May 1992 is the effective date.  
38 C.F.R. § 3.400(o)(2) (2005) (The effective date for an 
increase in compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the effective date is the date of receipt of 
the claim.).          
 
The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  In 
general, unless expressly provided otherwise, the effective 
date of an award is "fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation states that, in general, the 
effective date of award of compensation, whether based on an 
original claim (as is the case with the effective date for 
service connection of the psychiatric disability) or a claim 
for an increase (which, in effect, includes a TDIU claim), 
will be the date of the receipt of the claim, or the date 
entitlement arose, whichever is later.  This general rule 
applies to claims for increased evaluation (see 38 C.F.R. 
§ 3.400(o)(1)) with exception - where a claim for increased 
disability compensation is received within one year from the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, the effective date 
could be the "factually ascertainable" date.  Otherwise, 
the effective date is the date of receipt of the claim.

The Board finds that effective dates earlier than April 23, 
1993, are not warranted for service connection for the 
psychiatric disability or the assignment of a 50 percent 
rating therefor, or the grant of TDIU.  First, with respect 
to the grant of service connection for depressive disorder, 
dysthymia, with PTSD, the record presents no claim 
specifically for service connection for a psychiatric 
disorder until January 2003.  The sole exception to the 
general rule that the effective date of service connection 
cannot be earlier than the date of application, is that the 
effective date will be the day following the date of 
discharge or release if application is received within one 
year from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1).  As the veteran left active military service in 
1971, this exception does not apply, and the record does not 
provide a basis upon which to assign an earlier effective 
date for service connection for this disability.  As the 
effective date of service connection for depressive disorder, 
dysthymia, with PTSD is April 23, 1993, there can be no basis 
upon which to assign an effective date earlier than April 23, 
1993 for the evaluation of the service-connected disability.  

With respect to the grant of TDIU, the effective date also 
must be April 23, 1993.  A TDIU claim, in essence, is an 
increased rating claim because it seeks a total disability 
determination in a case where less than total rating is in 
effect based on service-connected disability, or a 
combination of disabilities.  Here, the original TDIU claim 
was filed on April 23, 1993; the veteran does not dispute 
that that is the TDIU claim filing date.   

As to whether the exception in 38 C.F.R. § 3.400(o)(2) 
applies to permit an effective date earlier than April 23, 
1993, it must be determined when entitlement to TDIU actually 
arose.  If entitlement to TDIU arose within one year before 
April 23, 1993, then such earlier date could be the effective 
date even though no TDIU claim was filed until April 1993.  
As of April 1993, service connection was in effect for left 
foot disability (residuals of shell fragment wound), 
evaluated as 30 percent disabling effective July 9, 1987; 
perforation of the left tympanic membrane, evaluated as 
noncompensable effective May 19, 1971; and corneal scar, 
noncompensable effective May 19, 1971.  The combined rating 
at that time was 30 percent effective July 9, 1987.  A 
December 1996 rating decision increased the rating for the 
foot disability to 40 percent, effective April 23, 1993.  The 
combined rating then was 40 percent effective April 23, 1993.  
Construing the three 
service-connected disabilities (left foot disability, corneal 
scar, perforated left tympanic membrane) as "one 
disability" for the purposes of schedular TDIU requirements 
on the basis that they all were incurred in the same 
incident, 38 C.F.R. § 4.16(a), the schedular requirements in 
38 C.F.R. § 4.16(a) - of one disability ratable at 60 percent 
or two or more disabilities (one ratable at 40 percent) with 
a combined rating of 70 percent or higher - are not met as of 
April 1993.   

Nonetheless, as noted by the veteran's counsel, TDIU is not 
precluded because a claimant does not meet minimum schedular 
requirements. 38 C.F.R. § 4.16(b).  Total disability is 
deemed to be shown with impairment of mind or body, which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  TDIU is assigned where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16.  If the 
schedular rating is under 100 percent, then unemployability 
must be determined without regard to advancing age.  38 
C.F.R. §§ 3.341(a), 4.19.  Factors considered include level 
of education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Entitlement to TDIU is not shown to have begun within a year 
before April 23, 1993.  Even if it is established that the 
veteran left work on May 30, 1992 due to a combination of his 
foot and psychiatric disabilities, the psychiatric disability 
cannot be used as part of the basis for the TDIU rating 
before the effective date of service connection for that 
disability.  See 38 C.F.R. § 4.16.  Clinical records dated 
between early 1992 and April 1993 do not document clinical 
finding that any disability then service-connected or a 
combination of disabilities then service-connected rendered 
the veteran unable to engage in gainful employment.  Even as 
of late 1992, months after the SSA disability onset date, a 
clinician, based on a psychological evaluation, stated that, 
notwithstanding the history of lack of success in jobs 
associated with inability to sustain concentration, persist, 
and follow instructions, the veteran did not appear to be 
fully occupationally disabled at that time.  See Dr. Dann's 
report.  As for the veteran's statement that part of his 
inability to follow gainful employment is due to left foot 
pain, Dr. Dann did acknowledge the issue in the sense that he 
said vocational rehabilitation training might be warranted if 
the veteran is cannot tolerate truck-driving (that is, if 
physical impairment due to the left foot problems adversely 
affects employability); however, the doctor still concluded, 
ultimately, that the veteran "does not appear to be fully 
occupationally disabled at the present time."  Thus, even if 
the Board were to consider 38 C.F.R. § 3.400(o)(2), the 
evidence does not provide a basis for assignment of an 
effective date for the grant of TDIU before the date of 
filing of the claim on April 23, 1993.  The May 1992 date of 
onset of disability as defined by the SSA is the date on 
which the veteran resigned from his last gainful employment.  
This is not, however, the basis upon which effective dates 
for unemployability are assigned by VA, and VA is not bound 
by the SSA's effective date for its benefits.
   
In conclusion, the evidence does not support assignment of 
earlier effective dates for service connection and a 50 
percent evaluation for the psychiatric disability or for the 
TDIU rating.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  It must ask the 
claimant to provide any evidence in his possession pertaining 
to the claim.  38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In August 2004 and June 2005 letters, VA sent the veteran 
content-complying letters.  The letters explained, 
respectively, that an earlier effective date for the grant of 
TDIU requires evidence of entitlement thereto before April 
23, 1993, and that an earlier effective date for the grant of 
service connection for psychiatric impairment and compensable 
rating therefor requires missing clinical evidence concerning 
such impairment.  While the August 2004 letter stated that 
evidence that schedular requirements of TDIU were met before 
April 23, 1993 is required, the Board notes that not 
discussing that failure to meet schedular TDIU requirements 
may not necessarily preclude TDIU did not result in 
prejudice, as the RO did grant TDIU.  The issue here is 
effective date therefor, and, based on counsel's 
correspondence dated in August 2004 and July 2005, the 
veteran is deemed to understand that TDIU is not precluded 
because threshold schedular percentage requirements are not 
met and that key evidence as to the earlier effective date 
for TDIU is clinical evidence dated before April 23, 1993.   

Moreover, the letters explained that, if he identifies the 
sources of evidence pertinent to the effective date claim, 
then VA would assist him in obtaining records from such 
sources.  He was told that the responsibility to substantiate 
the claim ultimately lies with him.  As for the fourth 
element, the letters explicitly asked: "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  Through the letters, Statements of 
the Case (SOCs) and Supplemental SOCs (SSOCs), and as well, 
citation of 38 C.F.R. § 3.159 in the SOCs, VA informed the 
veteran of what is needed to obtain earlier effective dates, 
why the claim is denied, and his and VA's respective claim 
development responsibilities.  No prejudicial error is found 
as to the timing of the notice, as he failed to claim that VA 
failed to comply with Section 5103(a) requirements, or that 
he has evidence needed for full and fair adjudication of the 
claim.  See Mayfield v. Nicholson, supra.  In essence, the 
evidence pertinent to the issues on appeal is clinical 
evidence pertaining to the evidentiary requirements for 
entitlement to TDIU and service connection for psychiatric 
impairment and the extent thereof, and in particular, such 
evidence dated before April 23, 1993.  Recognizing this, the 
veteran's counsel wrote in July 2005 that there is no missing 
clinical evidence dated before that date.  Thus, no 
prejudicial error as to the content of the notice is found.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. March 3, 2006), slip op. at 14.  See also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if needed to decide the 
claim.  The record includes pertinent clinical records, 
including those from VA and private sources, SSA records, and 
evidence of prior claims and adjudication history as to 
service-connected disabilities and TDIU.  The Board's 
development directives were completed.  The veteran has not 
reported existence of additional, missing evidence despite 
notice he can do so.  Based on the foregoing, the Board 
concludes that VA has met its duty-to-assist obligations.     


ORDER

An effective date earlier than April 23, 1993, for the grant 
of service connection and the assignment of a 50 percent 
rating for depressive disorder, dysthymia, with PTSD, and the 
grant of TDIU, is denied.  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


